
	

113 HR 2783 IH: To amend the Internal Revenue Code of 1986 to provide for continued eligibility for the health care tax credit for PBGC pension recipients eligible for the credit at the end of 2013.
U.S. House of Representatives
2013-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2783
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2013
			Mr. Ryan of Ohio (for
			 himself, Mr. Turner,
			 Mr. Johnson of Ohio,
			 Mr. O’Rourke, and
			 Mrs. Davis of California) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  continued eligibility for the health care tax credit for PBGC pension
		  recipients eligible for the credit at the end of 2013.
	
	
		1.Continued eligibility for
			 health care tax credit for certain PBGC pension recipients after 2013
			(a)In
			 generalSubsection (b) of section 35 of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new paragraph:
				
					(3)Exception
						(A)In
				generalParagraph (1) shall be applied without regard to
				subparagraph (B) thereof for months after 2013 for so long as there is not a
				break in coverage in the case of an eligible PBGC pension recipient for whom
				December 2013 is an eligible coverage month.
						(B)CoordinationIf,
				for any month, subparagraph (A) applies and the individual is an eligible
				individual—
							(i)such month shall
				not be taken into account under section 36B,
							(ii)no penalty shall
				be imposed under section 5000A with respect to the eligible individual or any
				family member who is covered by qualified health insurance, and
							(iii)the eligible individual shall not be
				treated as an eligible insured for purposes of section 1402 of the Patient
				Protection and Affordable Care Act (relating to reduced cost-sharing for
				individuals enrolling in qualified health plans).
							(C)ElectionSubparagraph (A) shall not apply with
				respect to an eligible individual if the individual elects not to have a month
				treated as an eligible coverage month. Such election, once made, shall be
				irrevocable, and the individual may not thereafter be treated as an eligible
				individual for purposes of this
				section.
						.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to months
			 after December 2013.
			
